DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-9 were previously pending and subject to a non-final rejection dated September 3, 2020. In the Response, submitted on December 3, 2020, claims 1, 6 and 7 were amended, and claim 3 was cancelled. Therefore, claims 1-2 and 4-9 are currently pending and subject to the following final rejection.

Response to Arguments
Applicant’s remarks on Page 5 of the Response, regarding the previous interpretation of the claims under 35 U.S.C. 112 (f), have been fully considered and are found persuasive in view of the amended claims.

Applicant’s remarks on Pages 6-7 of the Response, regarding the previous rejection of the claims under 35 U.S.C. 101, have been fully considered and are not found persuasive.
On Page 6 of the Response, Applicant states “….claim 1 and its dependent claims are directed to a fee setting server configured to set a utilization fee for car sharing. The fee setting server comprises a….[CPU]…configured to: acquire information of a number of occupants riding in a vehicle utilized for the car sharing; and set the utilization fee to 
Examiner respectfully disagrees and notes setting a utilization fee for car sharing falls under a certain method of organizing human activity, e.g., a fundamental economic practice or principal, or a commercial or legal interaction. That is, “acquir[ing] information of a number of occupants riding in a vehicle utilized for the car sharing; and set[ting] the utilization fee to be lower in a first case than in a second case, wherein a number of occupants in the first case specified using the information of the number of occupants at a predetermined time point is larger than a number of occupants in the second case specified using the information of the number of occupants at the predetermined time point. When a number of occupants at start of utilization of the vehicle is different from a number of occupants at end of utilization of the vehicle…..set the utilization fee using the number of occupants at the end of utilization of the vehicle” falls within the above enumerated grouping of an abstract idea. 
Furthermore, Examiner notes the recitation of the additional elements of a server comprising a CPU does not take the limitations out of the grouping of an abstract idea. Rather, as will be discussed further below in the detailed rejection, the server comprising a CPU is merely invoked as a tool to perform the abstract idea or is no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)). Thus, Applicant’s arguments are not found persuasive.

Applicant’s remarks on Page 7 of the Response, regarding the previous rejection of the claims under 35 U.S.C. 112(b), have been fully considered and are found persuasive in view of the amended claims.

Applicant’s remarks on Pages 7-8 of the Response, regarding the previous rejection of the claims under 35 U.S.C. 103, have been fully considered but are not found persuasive.
 On Page 8 of the Response, Applicant states “Honary merely discloses that passenger drop off/pickup information is provided to the center. However, the system of Honary does not compare the number of occupants at start of utilization of the vehicle with that at end of utilization of the vehicle, and thus, does not set the utilization fee using the number of occupants at the end of utilization when the number of occupants at start of utilization is different from the number of occupants at end of utilization.”
Examiner notes the features upon which applicant relies (i.e., compare the number of occupants at start of utilization of the vehicle with that at end of utilization of the vehicle) are not recited in the rejected claims.  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, in response to applicant's arguments against the references individually, i.e., Honary, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner respectfully disagrees with Applicant’s remarks and notes Zafiroglu discloses sending the number of occupants to a billing entity to set the utilization fee (Paras. 21, 26 and 59-61) (The server (which includes computers) (i.e., CPU is configured to) sends the number of occupants to the tolling entity, to determine the toll discount (i.e., send to a billing entity to set the utilization fee, using the number of occupants).)
As discussed above, Zafiroglu discloses sending the number of occupants to a billing entity to set the utilization fee. Zafiroglu does not explicitly disclose or teach, but Honary teaches wherein, when a number of occupants at start of the utilization of the vehicle is different from a number of occupants at end of utilization of the vehicle, sending occupancy to the billing entity (as taught by Zafiroglu) using the number of occupants at the end of utilization of the vehicle (Paras. 17, 67, 83 and 94 and claims 1, 4, and 5), (“A method of verifying occupancy in a passenger transport conveyance” comprises “monitoring and assessing the location and movement pattern of passengers arriving prior to the start of the journey, during the journey” (i.e., wherein, when a number of occupants at start of utilization of the vehicle) and “immediately after exiting the transport conveyance at the end of the journey” (i.e., a number of occupants at end of utilization of verified passenger for the journey (i.e., using the number….at the end) to a transport system usage billing and accounting system (i.e., send occupancy to the billing system, using the number of occupants at the end of the utilization of the vehicle). The primary function of the VOSC 102 is to verify that the declared vehicle occupancy for a declared journey is correct. It does this by analysing journey occupant manifests with low or borderline confidence levels as determined by short range wireless signal processing algorithms in the Secure Embedded Computer 101.1 in combination with the analysis of the geographical pattern of dispersal of occupant's mobile phones 103.1 after the journey (i.e., verification is based on using the number of occupants at the end of utilization of the vehicle).)
Thus, Zafiroglu in view of Honary teaches the amended limitations, as will be discussed further below in the detailed rejection. 

Claim Objections
Claim 1 is objected to for the following informality: line 2 recites “the CUP” and should recite “the CP
Claims 2, 4-5, and 8-9 are objected to for the following informality: the claims are missing a status identifier, and should recite “Original” as their status identifier. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1-2 and 4-5 are directed to a server (i.e., a machine), claim 6 is directed to method (i.e., a process), and claims 7-9 are directed to a system (i.e., machine) therefore, the claims fall within one of the four statutory categories of invention.
Step 2A, Prong One
Independent claim 1, substantially recites a series of functions of: setting a utilization fee for car sharing; acquiring information of a number of occupants riding in a vehicle utilized for car sharing; setting the utilization fee to be lower in the first case than in a second case, wherein a number of occupants in the first case specified using the information of the number of occupants at a predetermined time point is larger than a number of occupants in the second case specified using the information of the number of occupants at the predetermined time point; wherein, when a number of occupants at start of utilization of the vehicle is different from a number of occupants at end of utilization of 
Under broadest reasonable interpretation, the claim as a whole recites a certain method of organizing human activity, e.g., fundamental economic practices or principles, or commercial or legal interactions. The mere recitation of a generic computer components recited at a high level of generality in claim 1 (a (fee setting) server comprising a CPU) does not take the claim out of the certain methods of organizing human activity grouping. Thus, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 1 as a whole amounts to: merely invoking generic components as a tool to perform the abstract idea or “apply it”; and the claim recites the additional elements of a (fee setting) server comprising a CPU. 
The additional elements of a server comprising a CPU, is recited at a high-level of generality (See Para. 39 of Applicant’s PG Publication, describing the fee setting server 100 including a controller 130, and Para. 42 of Applicant’s PG Publication describing the controller 130 including a CPU 130a), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)).
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: merely invoking the generic components as a tool to perform the abstract it or “apply it” (or an equivalent), and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional elements of: a (fee setting) server comprising a CPU, does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Claims 2 and 4-5 recite additional details that merely narrow the previously recited abstract idea limitiaitions: wherein the predetermined time point is at end of utilization of the vehicle (claim 2); wherein the vehicle is an electric vehicle (claim 4); and wherein the information of the number of occupants is a shot image of an occupant(s) in the vehicle (claim 5). For these reasons, as described above with respect to claim 1, these judicial exceptions, when viewed as a whole/ordered combination, are not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claims 2 and 4-5 are also ineligible. 


Step 2A, Prong One
Independent claim 6, substantially recites a series of steps of: setting a utilization fee for car sharing; acquiring information of a number of occupants riding in a vehicle utilized for car sharing; setting the utilization fee to be lower in the first case than in a second case, wherein a number of occupants in the first case specified using the information of the number of occupants at a predetermined time point is larger than a number of occupants in the second case specified using the information of the number of occupants at the predetermined time point; wherein, when a number of occupants at start of utilization of the vehicle is different from a number of occupants at end of utilization of the vehicle, setting the utilization fee using the number of occupants at the end of utilization of the vehicle.
Under broadest reasonable interpretation, the claim as a whole recites a certain method of organizing human activity, e.g., fundamental economic practices or principles, or commercial or legal interactions. Thus, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 6 does not recite any additional elements. Accordingly, when viewed as a whole/ordered combination, nothing in the claim integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, there are no additional elements recited in the claim and the claim does not recite a practical application of the 
Therefore, nothing in the claim integrates the abstract idea into a practical application at Step 2A or provides an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.

Step 2A, Prong One
Independent claim 7, substantially recites a system comprising a vehicle utilized for car sharing; and setting a utilization fee for car sharing; acquiring information of a number of occupants riding in a vehicle utilized for car sharing, and setting the utilization fee to be lower in the first case than in a second case, wherein a number of occupants in the first case specified using the information of the number of occupants at a predetermined time point is larger than a number of occupants in the second case specified using the information of the number of occupants at the predetermined time point; wherein, when a number of occupants at start of utilization of the vehicle is different from a number of occupants at end of utilization of the vehicle, setting the utilization fee using the number of occupants at the end of utilization of the vehicle.
Under broadest reasonable interpretation, the claim as a whole recites a certain method of organizing human activity, e.g., fundamental economic practices or principles, or commercial or legal interactions. The mere recitation of a generic computer components recited at a high level of generality in claim 1 (a (fee setting) server) does 
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 7 as a whole amounts to: merely invoking generic components as a tool to perform the abstract idea or “apply it”; and the claim recites the additional element of a (fee setting) server. 
The additional elements of a server, is recited at a high-level of generality (See Para. 39 of Applicant’s PG Publication, describing the fee setting server 100), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)).
Accordingly, this additional element, when viewed as a whole/ordered combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional element amounts to no more than: merely invoking the generic component as a tool to perform the abstract it or “apply it” (or an equivalent), and is not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., merely invoking the generic component as a tool to perform the abstract idea or “apply it” (See 
Therefore, the additional element of: a (fee setting) server, does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.

Claim 8 recites the additional element of the fee setting server acquiring the information from the vehicle - which is recited at a high level of generality, and is merely invoked as a tool to perform the abstract idea or is no more than mere instructions to apply the exception using a generic computer component or “apply it” (See MPEP 2106.05(f)).   Similar to claim 7, this recitation, when viewed as a whole/ordered combination, does not meaningfully integrate the abstract idea into a practical application and is not significantly more. Thus, claim 8 is ineligible.
Claim 9 recites the additional element of a communication terminal configured to communicate with the fee setting server, wherein the fee setting server acquires the information from the communication terminal - which is recited at a high level of generality (Para. 37-38 of Applicant’s PG Publication – fee setting system 1…includes a fee setting server 100 and a communication terminal 200) and is merely invoked as a tool to perform the abstract idea or is no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).   Similar to claim 7, these recitations, when viewed as a whole/ordered combination, do not meaningfully integrate the abstract idea into a practical application and are not significantly more. Thus, claim 9 is ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0180773 to Zafiroglu et al. (hereinafter “Zafiroglu”) in view of U.S. Patent Application Publication No. 2010/0201505 to Honary et al. (hereinafter “Honary”).
In regard to claims 1 and 6, Zafiroglu discloses a fee setting server configured set a utilization fee, the fee setting server comprising a central processing unit, the CUP configured to perform operations  (Paras. 26, 33, 36-37, 46-48) (A user may access other incentive information 258 associated with the various incentives determined to be available based on associated vehicle occupancy information 254 via, for example, one or more of the remote servers 208 which is part of system 202 (i.e., fee setting server)…In various embodiments, the above-described system may be a tolling system comprising one or more computers (e.g., servers) (i.e., the fee setting server comprising a CPU) Examples of types of incentives that may be identified or determined include, but are not limited to, a reduction in a fee associated with operation of a vehicle…an amount of a toll discount may be determined based on the vehicle occupancy information (i.e., configured to set a utilization fee for car sharing).)
Zafiroglu discloses the CPU is configured to: acquire information of a number of occupants riding in a vehicle (Para. 30-31) (The vehicle 100 may include an IVI system 106 configured to receive sensor data from one or more in-vehicle sensors and determine a number of vehicle occupants based at least in part on the sensor data (i.e., acquire information of a number of occupants riding in a vehicle).)
Zafiroglu discloses the CPU configured to: set the utilization fee to be lower in a first case than in a second case, wherein a number of occupants in the first case specified using the information of the number of occupants at a predetermined time point is larger than a number of occupants in the second case specified using the information of the 
Zafiroglu discloses the CPU is configured to send the number of occupants to a billing entity to set the utilization fee using the number of occupants (Paras. 21, 26 and 59-61) (The server (which includes computers) (i.e., CPU is configured to) sends the number of occupants to the tolling entity, to determine the toll discount (i.e., send (the set the utilization fee, using the number of occupants).)
As discussed above, Zafiroglu discloses the utilization fee and the vehicle. Zafiroglu does not explicitly disclose or teach, however, Honary teaches that the utilization fee is for car sharing and that the vehicle is utilized for car sharing (Paras. 40-41, 46-47 and 72) (Embodiments of the invention find application in, for example: Road tolling for vehicles in its various forms… car pool/van pool management accounting)
As discussed above, Zafiroglu discloses sending (the number of occupants) to a billing entity to set the utilization fee. Zafiroglu does not explicitly disclose or teach, however, Honary teaches wherein, when a number of occupants at start of the utilization of the vehicle is different from a number of occupants at end of utilization of the vehicle, sending occupancy to the billing entity (as taught by Zafiroglu) using the number of occupants at the end of utilization of the vehicle (Paras. 17, 67, 83 and 94 and claims 1, 4, and 5) (“A method of verifying occupancy in a passenger transport conveyance” comprises “monitoring and assessing the location and movement pattern of passengers arriving prior to the start of the journey, during the journey” (i.e., wherein, when a number of occupants at start of utilization of the vehicle) and “immediately after exiting the transport conveyance at the end of the journey” (i.e., a number of occupants at end of utilization of the vehicle). The method includes identifying suspicious occupancy declarations, based on the monitoring and assessment of step – which includes verifying that the pre-journey/post journey passenger movement patterns are consistent with the automatically declared passenger occupancy (i.e., when a number of occupants at start…is different from a number at end…); and then communicating the verified occupancy to the billing system, using the number of occupants at the end of the utilization of the vehicle). The primary function of the VOSC 102 is to verify that the declared vehicle occupancy for a declared journey is correct. It does this by analysing journey occupant manifests with low or borderline confidence levels as determined by short range wireless signal processing algorithms in the Secure Embedded Computer 101.1 in combination with the analysis of the geographical pattern of dispersal of occupant's mobile phones 103.1 after the journey (i.e., verification is based on using the number of occupants at the end of utilization of the vehicle).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include modifying the billing system/method of Zafiroglu  to include and receive the verified number of occupants from the post-journey occupancy verification of Honary, with the motivation of  preventing fraudulent declarations of occupancy to “defeats rogue operators of transport conveyances who attempt to gain privileges/penury advantage in their use of transport infrastructure by creating fake passengers to trick occupancy based incentive systems for operators” (See Abst. and Paras. 15-16 and 20 of Honary).
In regard to claim 2, Zafiroglu does not explicitly disclose or teach, however, Honary teaches that the predetermined time point is at end of utilization of the vehicle (Paras. 17, 67, 83 and 94 and claims 1, 4, and 5) (Primary function of the VOSC 102 is to verify that the declared vehicle occupancy for a declared journey is correct. It does this by analysing journey occupant manifests…in combination with the analysis of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include modify Zafiroglu with the teachings of Honary as discussed above in regard to claim 1.
In regard to claim 5, Zafiroglu discloses wherein the information of the number of occupants is a shot image of an occupant(s) in the vehicle (Para. 31-32) (A variety of types of sensors are illustratively depicted… For example, one or more image capturing devices 108 may be provided at various positions within the vehicle 100. For example, an image capturing device 108 may be centrally located towards a front of the vehicle 100 and may be capable of capturing an image of an entire interior cabin of the vehicle 100 and may potentially support facial recognition functionality for identifying and distinguishing facial characteristics associated with unique vehicle occupants…sensor data captured by any one or more of the sensors described above may be received by the system 106. The IVI system 106 may analyze the sensor data in accordance with any suitable algorithm to determine vehicle occupancy information indicating a number of vehicle occupants).
In regard to claim 7, Zafiroglu discloses a fee setting system: comprising a vehicle (Abst.; Para. 36) (An illustrative system architecture 200 for identifying one or more incentives (for example, reduction in fee) based on vehicle occupancy). 
Zafiroglu a fee setting server configured to set a utilization fee (Paras. 36-37, 46-48) (A user may access other incentive information 258 associated with the various incentives determined to be available based on associated vehicle occupancy information 
Zafiroglu discloses the fee setting server configured to acquire information of a number of occupants riding in the vehicle (Para. 30-31) (The vehicle 100 may include an IVI system 106 configured to receive sensor data from one or more in-vehicle sensors and determine a number of vehicle occupants based at least in part on the sensor data (i.e., acquire information of a number of occupants riding in the vehicle).)
Zafiroglu discloses the fee setting server configured to set the utilization fee to be lower in a first case than in a second case, wherein a number of occupants in the first case specified using the information of the number of occupants at a predetermined time point is larger than a number of occupants in the second case specified using the information of the number of occupants at the predetermined time point (Paras. 14, 22, 26, 32) (The sensor data may be continuously gathered by the sensors or periodically determined and refreshed at specific intervals and/or upon satisfaction of an occupancy determination condition. In certain embodiments, the sensor data may be continuously captured by the sensors but may be received and/or analyzed by the IVI system 106 at specific intervals and/or upon satisfaction of an occupancy determination condition (i.e., the information of the number of occupants at predetermined time in point/using the information of the number of occupants at a predetermined time point)…. In certain embodiments, a fee associated with operation of a vehicle may be reduced based on vehicle occupancy information indicative of a number of vehicle occupants occupying a 
Zafiroglu discloses the fee setting server being configured to send the number of occupants to a billing entity to set the utilization fee (Paras. 21, 26 and 59-61) (The server (i.e., fee setting server being configured to) sends the number of occupants to the tolling entity, to determine the toll discount (i.e., send to a billing entity to set the utilization fee, using the number of occupants).)
Zafiroglu discloses the fee setting server configured to send the number of occupants to a billing entity to set the utilization fee using the number of occupants (Paras. 21, 26 and 59-61) (The server (i.e., fee setting server configured to) sends the number of occupants to the tolling entity, to determine the toll discount (i.e., send (the number of occupants) to a billing entity to set the utilization fee, using the number of occupants).)
As discussed above, Zafiroglu discloses the utilization fee and the vehicle. Zafiroglu does not explicitly disclose or teach, however, Honary teaches that the utilization fee is for car sharing and that the vehicle is utilized for car sharing (Paras. 40-41, 46-47 
As discussed above, Zafiroglu discloses sending the number of occupants to a billing entity to set the utilization fee. Zafiroglu does not explicitly disclose or teach, however, Honary teaches wherein, when a number of occupants at start of the utilization of the vehicle is different from a number of occupants at end of utilization of the vehicle, sending occupancy to the billing entity (as taught by Zafiroglu) using the number of occupants at the end of utilization of the vehicle (Paras. 17, 67, 83 and 94 and claims 1, 4, and 5), (“A method of verifying occupancy in a passenger transport conveyance” comprises “monitoring and assessing the location and movement pattern of passengers arriving prior to the start of the journey, during the journey” (i.e., wherein, when a number of occupants at start of utilization of the vehicle) and “immediately after exiting the transport conveyance at the end of the journey” (i.e., a number of occupants at end of utilization of the vehicle). The method includes identifying suspicious occupancy declarations, based on the monitoring and assessment of step – which includes verifying that the pre-journey/post journey passenger movement patterns are consistent with the automatically declared passenger occupancy (i.e., when a number of occupants at start…is different from a number at end…); and then communicating the verified passenger for the journey (i.e., using the number….at the end) to a transport system usage billing and accounting system (i.e., sending occupancy to the billing system, using the number of occupants at the end of the utilization of the vehicle). The primary function of the VOSC 102 is to verify that the declared vehicle occupancy for a declared journey is correct. It does this by analysing journey occupant manifests with low or borderline verification is based on using the number of occupants at the end of utilization of the vehicle).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include modifying the billing system of Zafiroglu  to include and receive the verified number of occupants from the post-journey occupancy verification of Honary, with the motivation of  preventing fraudulent declarations of occupancy to “defeats rogue operators of transport conveyances who attempt to gain privileges/penury advantage in their use of transport infrastructure by creating fake passengers to trick occupancy based incentive systems for operators” (See Abst. and Paras. 15-16 and 20 of Honary).
In regard to claim 8, Zafiroglu discloses wherein the fee setting server is configured to acquire the information of the number of occupants from the vehicle (Para. 46) (Upon receipt of the vehicle occupancy information and the vehicle identifying information, the received information may be transmitted ….to one or more computers (e.g., one or more of the remote server computers 208).)
In regard to claim 9, Zafiroglu discloses a communication terminal configured to communicate with the fee setting server, wherein the fee setting server acquires the information of the number of occupants from the communication terminal (Para., 32 and 33) (In various embodiments, a transmitter 116 (FIG. 1B) (i.e., communication terminal) may be provided in the vehicle 100. The transmitter 116 may be configured to transmit 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zafiroglu in view of Honary, as applied to claim 1, and even further in view of U.S. Patent Application Publication No. 2014/0172727 to Abhyanker et al. (hereinafter “Abhyanker”). 
In regard to claim 4, as discussed above in regard to claim 1, Zafiroglu discloses the vehicle. Zafiroglu in view of Honary does not explicitly disclose or teach, however, Abhyanker teaches that the vehicle is an electric vehicle (Para. 100 and 102) (… vehicle 104 may be a hybrid can an electric car).
As discussed above, Zafiroglu in view of Honary discloses the vehicle. However, Abhaynker teaches that the vehicle is an electric vehicle. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the electric vehicle of Abhaynker for the vehicle of Zafiroglu in view of Honary. Thus, the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628